Title: From James Madison to Robert R. Livingston, 28 November 1801 (Abstract)
From: Madison, James
To: Livingston, Robert R.


28 November 1801, Department of State, Washington. Requests Livingston’s aid in obtaining compensation for Elias Vander Horst, U.S. consul at Bristol, whose claim against the French government for the illegal seizure of some indigo by the French privateer Tyger is of long standing. Notes that Skip-with or Mountflorence can probably acquaint him with present state of the case.
 

   Letterbook copy (DNA: RG 59, IM, vol. 6). 1 p.


   See JM to Vander Horst, 28 Nov. 1801.

